— In an action to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Roncallo, J.), dated October 30, 1984, which granted the defendant’s motion to vacate a default judgment of the same court, dated August 17, 1984, upon condition that the defendant pay to the plaintiffs the sum of $500.
Order affirmed, without costs or disbursements.
A court is authorized to vacate a default judgment pursuant to the provisions of CPLR 5015 upon a showing of an excusable default and a meritorious defense. In the case at bar, the defendant attributed his default to his good-faith belief that he was improperly served and that his attorney was handling the matter. Furthermore, he offered some evidence in support of his claim that he had a meritorious defense.
Accordingly, recognizing the strong public policy in favor of resolving cases on their merits, it was not an abuse of discre*786tion to order vacatur of the judgment upon payment by the defendant of $500 in costs to the plaintiffs (see, CPLR 5015 [a] [1]; Anolick v Travelers Ins. Co., 63 AD2d 665, 666). Mollen, P. J., Weinstein, Rubin and Lawrence, JJ., concur.